Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cian O’Brien on 3/10/2021.

The application has been amended as follows: 
Claim 1 Line 12: vehicle over a floor surface, wherein the plurality of pickup tubes are configured to be in fluid communication with the vacuum;
Claim 1 Line 17: frame based on the undulation in the floor
Claim 26 Line 8: attach to the plurality of floor tools, wherein the plurality of pickup tubes are configured to be in fluid communication with the vacuum

Reasons for Allowance

Claims 1, 3, 6-12, 18-21, 23, and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 26, the prior art of record is Romaniuk (US2973544) and Park (KR101589274B1), generally consistent with the claim limitations as described in the previous Office Action.  Romaniuk discloses a truck mounted vacuum apparatus.  The floor tools of Romaniuk do not rotate about 
Claims 3, 6-12, 18-21, 23, 25, 27, and 28 are allowed as being dependent from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723